UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-2015



JACK MASSENGALE,

                                              Plaintiff - Appellant,

          versus


JULIEN A. GRAYSTONE; JOHN DOE,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. Claude M. Hilton, Chief District
Judge. (CA-98-472-A)


Submitted:   February 23, 1999            Decided:   March 22, 1999


Before WILKINS, LUTTIG, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jack Massengale, Appellant Pro Se. Sean Darrin Hummel, Washington,
D.C., for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Jack Massengale appeals a district court order granting Julien

Graystone’s motion to dismiss and dismissing with prejudice his

amended complaint alleging slander and libel, invasion of privacy,

theft of intellectual property, harassment, false light, conversion

and breach of confidentiality, and intentional interference with

advantageous business relations and contractual relations. We have

reviewed the record and the district court’s opinion and find no

reversible error.    Accordingly, we affirm on the reasoning of the

district court. See Massengale v. Graystone, No. CA-98-472-A (E.D.

Va. July 6, 1998).   Because this was a judgment on the merits, the

district court properly dismissed the case with prejudice.      See

Federated Dep’t Stores, Inc. v. Moitie, 452 U.S. 394, 399 n.3

(1981) (noting that the dismissal for failure to state a claim

under Fed. R. Civ. P. 12(b)(6) is a “judgment on the merits.”).

     We affirm the order of the district court but deny Graystone’s

motion to dismiss this appeal and deny his motion for sanctions.

We dispense with oral argument because the facts and legal conten-

tions are adequately presented in the materials before the court

and argument would not aid the decisional process.




                                                           AFFIRMED




                                  2